195 F.Supp.2d 198 (2002)
JUDICIAL WATCH, INC. Plaintiff,
v.
UNITED STATES DEPARTMENT OF ENERGY, et al. Defendants.
No. CIV.A. 01-0981(PLF).
United States District Court, District of Columbia.
April 23, 2002.
Paul J. Orfanedes, Klayman & Associates, PC, Larry Klayman, Judicial Watch, Inc., Washington, DC, for Plaintiff.
Daniel Edward Bensing, U.S. Department of Justice, Federal Programs Branch, Civil Division, Washington, DC, Anne L. Weisman, U.S. Department of Justice Civil Division, Washington, DC, William Alvarado Rivera, U.S. Department of Justice Civil Division, Washington, DC, for Defendants.

ORDER
PAUL L. FRIEDMAN, District Judge.
The Court has before it plaintiff's expedited request for a status conference and defendants' opposition. Plaintiff has made this request based on its concerns over the documents withheld by defendants and the extent to which defendants have redacted certain documents. The Court, however, concludes that these concerns should be addressed in the context of the motions for summary judgment that will be filed according to the Court's prior order of March 5, 2002 and the stipulation on the briefing schedule approved by the Court on March 19, 2002. Accordingly, it is hereby
ORDERED that plaintiff's expedited request is DENIED.
SO ORDERED.
Editor's Note: The opinion of the United States District Court, District of Columbia, in Conservation Law Foundation v. Evans, published in the advance sheet at this citaiton, 195 F.Supp.2d 186, was withdrawn from the bound volume because the opinion was vacated on grant of reconsideration. For superseding order, see 2002 WL 1035449.